Name: Commission Regulation (EC) No 2018/97 of 15 October 1997 on additional quantities of textile products to be made available to the Republic of Bulgaria
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  Europe;  trade
 Date Published: nan

 16. io . 97 I en Official Journal of the European Communities L 284/37 COMMISSION REGULATION (EC) No 2018 /97 of 15 October 1997 on additional quantities of textile products to be made available to the Republic of Bulgaria whereas the quantities in question , in relation to total imports of these products into the European Community, are unlikely to cause market disruption if the goods are released into free circulation ; Whereas Article 8 of Regulation (EEC) No 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 1445/97 (2), and in particular Article 8 thereof, Whereas the competent authorities of the Republic of Bulgaria requested that an additional quantity be made available for Bulgaria for category 2 for the quota year 1997; Whereas, for the category concerned, the flexibility provi ­ sions specified in Annex VIII to Regulation (EEC) No 3030/93 have been used to the full extent; Whereas, based on commercial links between Bulgarian and Italian economic operators for the processing in Bulgaria of raw cotton originating in Greece into cotton fabric to be re-imported into the Community during 1997, an additional quantity is required for Community industry; Whereas the Additional Protocol to the Europe Agree ­ ment on trade in textile products between the Com ­ munity and the Republic of Bulgaria will expire, and the quantitative restrictions will be eliminated, on 31 December 1997; HAS ADOPTED THIS REGULATION: Article 1 The following additional quantity shall be made available to the Republic of Bulgaria for which it can issue export licenses during the quota year 1997 :  category 2: 1 500 tonnes . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1997. For the Commission Leon BRITTAN Vice-President (') OJ L 275, 8 . 11 . 1993, p . 1 . 2 OJ L 198 , 25 . 7 . 1997, p . 1 .